Title: To Benjamin Franklin from James Moylan, 8 June 1782
From: Moylan, James
To: Franklin, Benjamin


Honord SirL’Orient 8th. June 1782
Mr. Henry Mitchell of Boston who arrived here in the ship Alexander from Virginia, thinks it necessary to have a Letter of introduction to your Excellency, and notwithstanding I am convincd that an American Subject do’s not stand in need of any to your Excellency, yet to gratify Mr. Mitchells desire I have freely consented to recommend him to your civilities. He is a very particular friend & nearly connected with Mr. Thomas Barclay, who, as well as myself will acknowlege any obligation this introduction may lay us under to your Excellency. I have the Honor to be with the utmost respect Hond. Sir Your most hl st
James Moylan
His Excellency B. Franklin Esqr. Passÿ
 
Addressed: His Excellency / Benj: Franklin Esqr. / American Ambassador / at the Court of Versailles / Passy
Notation: James Moylan 8. June 1782.
